PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Serrano et al.
Application No. 16/986,147
Filed: 5 Aug 2020
For: GROOVES OF GOLF CLUB HEADS AND METHODS TO MANUFACTURE GROOVES OF GOLF CLUB HEADS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION FOR UNINTENTIONAL DELAY OF PRIORITY CLAIM UNDER 37 C.F.R. § 1.78(e)”, filed August 5, 2020 and the “SUPPLEMENT TO THE PETITION FOR UNINTENTIONAL DELAY OF PRIORITY CLAIM UNDER 37 C.F.R. § 1.78(e)” filed October 6, 2020. The petition is being treated under 37 C.F.R. § 1.78(e) and 37 C.F.R. § 1.78(c).

The petition under 37 CFR 1.78(e) & (c) is DISMISSED. 

The instant application is a reissue of Application No. 13/761,778 filed February 7, 2013, which matured into U.S. Patent No. 8,790,193 on July 29, 2014. 

The patent that is the subject of this reissue contains the following benefit/priority claims: Application No. 13/761,778 claims the benefit of provisional Application No. 61/697,994 and is a continuation of Application No. 13/628,685, which claims the benefit of provisional Applications No. 61/541,981.1

The instant application was filed for the purpose of correcting the chain of priority claims in 13/761,778. The Reissue Declaration indicates “Applicant believes the original patent to be partly inoperative because of an incorrect priority claim. Specifically, the parent application, U.S. Patent Application No. 13/628,685, filed on September 27, 2012, is a continuation-in-part of U.S. Patent Application No. 13/591,620, filed on August 22, 2012, which is a continuation of U.S. Patent Application Ser. No. 13/237,293, filed on Sept. 20, 2011, which is a continuation of U.S. Patent Application Ser. No. 12/535,868, filed on Aug. 5, 2009, which claims the benefit of 

A review of the ‘778 application as filed reveals that the claims of benefit listed in the preceding paragraph to the applications to which Application No. 13/628,685 claims benefit (the benefit claims that reissue applicant seeks to add) were not properly set forth in an application data sheet on filing of the ‘778 application. The four- and sixteen-month periods specified in 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) expired without the benefit claims being timely and properly made. The application matured into the ’193 patent without the aforementioned benefit claims from the ‘685 application being established. Reissue applicant petitions for acceptance of an unintentionally delayed claim of priority to the ‘620, ‘293, ‘868, and ‘158 applications.

Petitioner’s counsel states the subject application is part of a family of applications for inventions invented in part by joint inventor Serrano (“the Serrano family”) that it was discovered during a review of the related applications undertaken as a result of a patent infringement suit involving the patent owner that a material portion of another related group of patents and applications, (“the Solheim family”) was and is incorporated in the Serrano family, and that John A. Solheim is a common joint inventor of both the Solheim and Serrano patent families. As a result, patentee seeks by reissue of the Serrano patents to add John A. Solheim as a joint inventor and to add benefit claims to the Solheim patents. Additionally, the response filed January 26, 2021 in response to the letter of protest filed October 14, 2020 provides further information in support of petitioner’s assertion that the entire delay was unintentional.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) must be accompanied by:  

(1)  the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) of the prior-filed application, unless previously submitted;

(2)  the petition fee set forth in § 1.17(m); and

(3)  a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) must be accompanied by:  

(1)  the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, unless previously submitted;

(2)  the petition fee set forth in § 1.17(m); and



Further, the nonprovisional application claiming the benefit of a prior-filed provisional application (or an intermediate application claiming the benefit of the prior-filed provisional application) must have been filed within twelve months of the filing date of the prior-filed provisional application. Additionally, any nonprovisional application claiming the benefit of a prior-filed nonprovisonal application must be copending with the prior-filed nonprovisional application.

With the instant renewed petition, applicant has satisfactorily accounted for the delay in filing the benefit claim. The petition fee was previously paid. 

However, the petition must be dismissed. 37 CFR 1.178(a) states, in pertinent part, that until a reissue application is granted, the original patent shall remain in effect. This reissue application is a reissue of Application No. 13/761,778, which is a continuation of Application No. 13/628,685. The priority or benefit claims are being corrected in Application No. 13/628,685 by reissue Application No. 16/986,103. Therefore, the original patent will not be corrected until a patent is granted on the reissue application in the prior-filed application in the benefit chain for which a reissue application has been filed. At such time as the prior application in the benefit chain has been corrected, applicant should inform the Office in a request for reconsideration. 

The petition is therefore dismissed without prejudice to reconsideration as indicated above.

No further petition fee is required.      

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

2 

The application is referred to Technology Center Art Unit 3993 for further examination in due course.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 It is further noted that the ADS filed with the subject reissue application indicates that the claim of benefit is that Application No. 13/628,685, rather than Application No. 13/761,778, claims benefit of Application No. 61/697,994. As this correction is consistent with the record of Application No. 13/628,685, the petition will be also be construed as a request to correct the above-identified benefit claim under 37 CFR 1.78(c).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)